DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 12/23/2020, claims 1, 3, 9, 11, and 20 were amended, no claims were cancelled, and no claims were newly introduced. Accordingly claims 1-22 are currently pending in the application.
Allowable Subject Matter
Claims 1-22 are allowed over prior art of record.
Most relevant prior art of record is Choi et al. (US 20170280234 A1) hereinafter Choi.
Regarding claim 1, Choi teaches A display apparatus (“The present disclosure relates to a display device” in ¶[Abstract]), comprising: a display panel (“100” in Fig. 2A) configured to display an image (“display panel and configured to display an image” in ¶[Abstract]); a sound generating device (“200(Sound Generating actuator)” in Fig. 2A) on a rear surface of the display panel  ((“cover bottom 300 disposed at the rear surface of the display panel” in ¶[0077])200 is on the rear side of panel 100 in Fig. 2B); a rear cover on the rear surface of the display panel and configured to support the sound generating device (“the support structure disposed at the rear surface of the display panel and the source PCB to fix/support the sound generating actuator,” in ¶[0023]); a partition member between the rear surface of the display panel and the rear cover (1310 in Figs. 16A and 16B) and configured to divide the display panel into a first area, a second area, a third area, a fourth area and a fifth area; (each “sound generating actuator” is positioned in an area on the back of the display panel, and the reinforcement member 1310 and 1310.prime of Fig. 17A divides the display into areas), and a first sound generating device, a second sound generating device, a third sound generating device, a fourth sound generating device and a fifth sound generating device (1210 and 1210.prime, 1210.doubleprime, 1220, 
Choi does not specifically disclose the apparatus further comprising wherein the first sound generating device or the second sound generating device include hybrid exciter.
The following is the reason for allowance of claim 1:
Choi alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the apparatus further comprises wherein the first sound generating device or the second sound generating device include hybrid exciter,
Therefore claim 1 is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-11, claims are allowed for their dependency on allowed claim 1.
Regarding claim 12, Choi teaches A display apparatus (“The present disclosure relates to a display device” in ¶[Abstract]), comprising: a display panel (“100” in Fig. 2A) configured to display an image (“display panel and configured to display an image” in ¶[Abstract]); a sound generating device (“200(Sound Generating actuator)” in Fig. 2A) on a rear surface of the display panel ((“cover bottom 300 disposed at the rear surface of the display panel” in ¶[0077])200 is on the rear side of panel 100 in Fig. 
The following is the reason for allowance of claim 12:
Choi alone or in combination with any prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the apparatus further comprises wherein the sound generating device includes: a first sound generating module attached to the rear surface of the display panel; a second sound generating module spaced apart from the rear surface of the display panel; and a frame configured to accommodate the first sound generating module and the second sound generating module; therefore claim 12 is allowed for the limitations above in combination with all the other limitations of claim 12.
Regarding claims 13-22, claims are allowed for their dependency on allowed claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/Examiner, Art Unit 2654